Citation Nr: 0827412	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-32 356	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability. 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1945 to September 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In January 2008, the case was advanced on the Board's docket 
due to the veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).  

In a decision in February 2008, the Board remanded the new 
and material evidence claim to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In March 
2008, the RO provided the veteran content-complying VCAA 
notice.  As the development requested by the Board has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In November 2005, having revoked the power of attorney of 
Disabled American Veterans, the veteran appointed a private 
attorney as his representative.  In June 2008, the private 
attorney, who was representing the veteran, withdrew in 
writing her representation.  In July 2008, the veteran was 
notified that his case was being returned to the Board and 
that he could request a change in representation.  Since then 
the veteran has not appointed another representative. 


FINDINGS OF FACT

1. In a rating decision in July 2004, the RO denied the 
veteran's application to reopen the claim of service 
connection for a back disability; after the veteran was 
notified of the adverse determination and of his appellate 
rights he did not appeal the rating decision.   

2. The additional evidence, pertaining to the application to 
reopen the claim of service connection for a back disability 
since the rating decision in July 2004, is either cumulative 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1. The rating decision in July 2004 by the RO, denying the 
application to reopen the claim of service connection for a 
back disability, became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.104(a) (2007).

2. The additional evidence presented since the rating 
decision in July 2004 is not new and material, and the claim 
of service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2007). 


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 



In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As directed by the Board, the RO provided post-adjudication 
VCAA notice by letter, dated in March 2008.  The veteran was 
notified that new and material was needed to reopen the claim 
of service connection for back disability, which was last 
previously denied in a rating decision in July 2004, that new 
and material evidence was not redundant or cumulative of 
evidence previously submitted, and that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The veteran was notified to submit 
any additional evidence that might support his claim.  The 
notice included the type of evidence needed to substantiate 
the underlying claim of service connection for a back 
disability, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records or authorize VA to obtain any 
such records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice 
of the evidence necessary to reopen the claim and the 
evidence necessary to establish the underlying claim for the 
benefit sought); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006)(notice of the elements of the claim).

As for the timing of the VCAA notice, as the notice came 
after the initial adjudication, the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by the content-
complying VCAA notice in March 2008, after which the claim 
was readjudicated in the supplemental statements of the case, 
dated in April 2008, in May 2008, and in June 2008.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.)  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  In February 2004, the veteran reported that the 
records of a private physician, who had treated him after 
service, was deceased and the records had been destroyed.  
The veteran has not identified any other records, pertaining 
to the claim.  In June 2008, after the veteran was provided 
VCAA notice and after his attorney withdrew her 
representation, he stated that he had no further information 
or evidence to submit and asked that his claim be returned to 
the Board as soon as possible.  In July 2008, the veteran was 
afforded the opportunity to appoint another representative, 
but he has not done so. 

In a new and material evidence claim, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented, which is not the case 
here.  38 C.F.R. § 3.159(c)(4)(iii).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered 

By a rating decision in July 2004, the RO denied the 
veteran's application to reopen the claim of service 
connection for a back disability because the additional 
evidence did not relate to an unestablished fact necessary to 
substantiate the claim, namely, evidence of a back disability 
during service.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, the 
veteran did not appeal of the adverse determination and the 
determination became final by operation of law on the 
evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in July 2004 is summarized as 
follows:  

The service treatment records show that in February 1946 the 
veteran complained of backache for the last two years.  X-
rays were negative.  The pertinent finding was chronic 
sacroiliac strain, which had existed prior to service.  
Strapping of the back was recommended and the veteran was 
excused from physical training.    

After service on VA examination in February 1948, the veteran 
complained of having a backache after hard work and that he 
hurt his back during service, but did not remember how.  X-
rays were negative except for wedging of the portions of the 
1st and 3rd lumbar bodies but there were no radiographic signs 
to prove these were 


due to former compression injuries and the findings were 
consistent with developmental wedging which would be entirely 
incidental.  The diagnosis was disease of back or spine not 
found.  

In a rating decision in April 1948, the RO denied service 
connection for a back disability because a back disability 
was not shown.  After the veteran was notified of the right 
to appeal the rating decision, he did not appeal.  

VA records document degenerative changes of the lumbar spine 
with loss of disc spaces at L1-2, L2-3, and L3-4, and L-5 
spondylolysis by X-ray in March 1996. 

Private medical records show that in October 1999 X-rays 
revealed degenerative joint disease of the lumbar spine.  

In February 2004, the veteran applied to reopen the claim of 
service connection for a back disability.  In his 
application, he stated that he hurt his back in service and 
that he had a lot of back trouble since then.  He also stated 
that he went to a civilian doctor, now deceased, for a shot 
so he could walk, but the records were destroyed.  

In March 2004, the veteran's brother stated that from 1953 to 
1956 he had often had to help the veteran get out of bed 
because his back would not let him get up without assistance.  

Although the rating decision of July 2004 by the RO became 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Current Claim to Reopen 

The veteran's application to reopen the claim of service 
connection was received in September 2005.  

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, the lack of 
evidence of a back disability during service. 

Additional Evidence and Analysis  

The additional relevant evidence, presented since the rating 
decision in July 2004 consists of the following exhibits:

Exhibit (1) consists of a statement of the veteran's former 
spouse, dated in May 2005, that the veteran injured his back 
during service and he has had back trouble ever since.  This 
evidence is not new and material because it is cumulative, 
that is, supporting evidence of previously considered 
evidence, namely, a similar statement by the veteran on VA 
examination in February 1948 that he hurt his back during 
service.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (2) consists of VA records documenting degenerative 
joint disease of the back in September 2005 and degenerative 
joint disease or arthritis of the lumbar spine by X-ray and 
CT scan in December 2006.  This evidence is not new and 
material because it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, VA 
records documenting degenerative changes of the lumbar spine 
with loss of disc spaces at L1-2, L2-3, and L3-4, and L-5 
spondylolysis by X-ray in March 1996 and private medical 
records in October 1999 of degenerative joint disease of the 
lumbar spine by X-ray.  And cumulative evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

Exhibit (3) consists of a statement of the veteran, dated in 
November 2005, that he has had back trouble for several years 
and that he went to a doctor, now deceased, for a shot to 
relieve the pain, but the records are gone.  This evidence is 
not new and material because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, a similar statement by the veteran in February 2004, 
that he went to a civilian doctor, now deceased, for a shot 
so he could walk, but the records were destroyed.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

Exhibit (4) consists of a report of VA examination, dated in 
December 2005, when the veteran complained of lumbar back 
pain that was progressively worse over years, which began 
during service. This evidence is not new and material because 
it is cumulative, that is, supporting evidence of previously 
considered evidence, namely, a similar statement by the 
veteran in February 2004, that he hurt his back in service 
and that he had a lot of back trouble since then.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156

Exhibit (5) consists of statements, dated in January 2006, of 
the veteran's son that the veteran could not do any heavy 
lifting because of his back, and of R.B. that the veteran has 
had back problems for at least four years.  

This evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim, namely, evidence of a back disability during service.  
Evidence that does not relate to an unestablished fact 
necessary to substantiate the claim is not new and material 
evidence under 38 C.F.R. § 3.156. 

Exhibit (6) consists of a statement of the veteran's 
grandson, who is a physician, dated in May 2008, that in 
March 2008, X-rays revealed severe degenerative changes at 
multiple levels of the lumbar spine.  This evidence is not 
new and material because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, VA records documenting degenerative changes of the 
lumbar spine with loss of disc spaces at L1-2, L2-3, and L3-
4, and L-5 spondylolysis by X-ray in March 1996 and private 
medical records in October 1999 of degenerative joint disease 
of the lumbar spine by X-ray.  And cumulative evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

To the extent the veteran's statements are offered as 
evidence of a nexus between his current back disability and 
service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


                                                                         
(The Order follows on the next page.). 





ORDER

As new and material evidence has not been presented, the 
claim of service connection for a back disability is not 
reopened, and appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


